EAKIN, J.:
¶ 1 Terrance Michael Stenhouse appeals from the judgment of sentence entered September 9,1999. We affirm.
¶2 On September 18, 1998, police executed search warrants at two separate residences, looking for drugs belonging to *384appellant. The police found heroin and cocaine, as well as marijuana and drug paraphernalia, at both residences. At a Hamilton Avenue address in the City of Pittsburgh, the search revealed marijuana, 2.84 grams of heroin, and 1.72 grams of cocaine. At a West Finley Drive address in Wilkinsburg, the search revealed marijuana, 24.171 grams of heroin, and 1.260 grams of cocaine.
¶ 3 Appellant was charged with multiple violations including two counts of possession and possession with intent to deliver cocaine, and two counts of possession and possession with intent to deliver heroin. Appellant pled guilty to all charges and was sentenced to an aggregate eight to twenty-six years incarceration with fines. Following a hearing, the court denied appellant’s motion for a new trial. This appeal followed, in which appellant raises the following issues:
I. Was the guilty plea rendered unknowing and involuntary by a defective colloquy which failed to establish a sufficient factual basis in support of the offenses charged?
II. Did the trial court below err in not allowing the defendant to withdraw his guilty plea where the factual summary presented during the plea colloquy was inadequate to support the offenses to which he pled and plea counsel rendered ineffective assistance in allowing the entry of the unknowing and involuntary plea by not objecting to the defective colloquy?
Appellant’s Brief, at 8.
¶ 4 “[Bjefore accepting a plea of guilty, the trial court must satisfy itself that there is a factual basis for the plea.” Commonwealth v. Maddox, 450 Pa. 406, 300 A.2d 503, 505 (1973) (citations omitted). “A factual basis for the plea is universally required.” Commonwealth v. Thompson, 302 Pa.Super. 19, 448 A.2d 74, 75 (1982).
¶ 5 Appellant argues there is nothing in the record to indicate that more than a single possession and a single possession with intent to deliver occurred with respect to each drug. He contends this makes the guilty plea defective, such that he should be permitted to withdraw his plea and receive a new trial.
¶ 6 Appellant argues it did not matter the drugs were in different locations because he had continuous and uninterrupted possession of a single quantity of drugs. Appellant does not cite any unique facts or authority to support this proposition. The factual basis for the plea shows absolutely no evidence of an original union of the disparate substances (cocaine, marijuana and heroin). There is no evidence the substances were procured at one time or from one source. If the different substances were purchased separately,1 then appellant must have combined them before they were again divided. Either way, the propriety of multiple charges is determined by the facts at the time of the charge, not by history.
¶ 7 Subdivision of a single quantity of drugs may not warrant separate charges in all cases. We must rely on trial courts to deal with the issue on a case-by-case basis, and cannot create a broad rule that covers every situation. We certainly cannot preclude multiple possessory crimes simply because drugs are fungible or sold from multiple outlets.
¶ 8 Even accepting appellant’s allegations as gospel, this was not merely *385repackaging and moving a portion of a larger mass to another bag or room. There are two locations here, in separate municipal jurisdictions, miles apart, and we can find no error in treating one stockpile as separate and distinct from the other. If appellant chose to have branch offices for his business, the inventory at each office may form the basis for a separate posses-sory crime. The record of the guilty plea hearing supports the conclusion that a factual basis existed for the plea.
¶ 9 The facts were sufficient to support the offenses to which appellant pled guilty; therefore, the learned trial court did not err in refusing to allow withdrawal of the guilty plea. As for appellant’s ineffective assistance of counsel claim, “[t]rial counsel could not object to an errorless colloquy; therefore, he acted effectively.” Thompson, at 76.
¶ 10 Judgment of sentence affirmed.
¶ 11 BROSKY, J. files a dissenting Opinion.

. Common sense tells us there is no wholesale supermarket for controlled substances, where a single source provides a dealer such as appellant with one-stop shopping for marijuana, heroin and cocaine; these three substances have different root sources.